Citation Nr: 1509608	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the Veteran's appeal to the RO on the grounds that additional pertinent evidence had been associated with the record since the April 2010 statement of the case, and the Veteran had not waived his right to have the AOJ conduct initial review of the additional evidence.  The RO complied with these instructions, and a supplemental statement of the case was issued in September 2014.  The Board is therefore satisfied that the instructions in its remand of March 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2008.  See 38 C.F.R. § 3.304(f)(5); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and Social Security Disability application records have been obtained, as have relevant private medical records identified by the Veteran.  

Although there is mental health medical evidence on record from VA examinations that the Veteran has undergone with respect to claims for special monthly compensation not currently subject to appeal, the Veteran has not been provided with a VA examination with respect to this claim.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no indication that the Veteran's mental condition is associated with service, and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims that he has PTSD based on personal assault from his time in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual, M21-1MR, also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran claims he has PTSD from abuse suffered in service.  Specifically, in his September 2008 informal claim, the Veteran states that he suffered verbal, physical, and sexual abuse by his fellow soldiers due to his relative youth and his southern accent.  In a November 2008 statement, the Veteran stated that while he was in service in May 1973, he was raped by three older men he did not know in the back room of a bowling alley.  He further stated that the men threatened him with a knife and said that if he told anyone they would kill him.  He says he never told anyone out of fear.  The Veteran also stated that two men in his barracks routinely beat his legs and arms while he was in bed, and that they also took his money.  Again, the Veteran never told anyone out of fear of reprisal.

Service treatment records do not reflect any injuries or mental health symptoms or treatment.  His May 1973 separation examination did not note any disabilities or abnormalities of any kind.  The service personnel records reveal that the Veteran was discharged in May 1973 for failure to meet the minimum standards for promotion to private, based on poor ability in the classroom and a poor attitude.  The Board further notes that the initial recommendation that the Veteran be discharged came in April 1973, before the Veteran says he was raped.

VA treatment records indicate that the Veteran had been sporadically treated for alcohol dependency since 2001.  A September 2001 treatment record diagnosed the Veteran with alcohol dependency in recover, anxiety disorder, and a rule out diagnosis of opioid abuse.  The Veteran reported that his anxiety began when he quit drinking in July 2001.  The Veteran underwent monthly counseling for depression and anxiety through July 2002.  

In November 2002, the Veteran underwent a VA mental health examination related to a claim for special monthly compensation not currently subject to appeal.  The Veteran reported anxiety, which he had been treating with antianxiety medication.  The examiner further noted that the Veteran was under treatment for depression and depressed mood.  The examiner diagnosed him with history of alcohol dependence, claimed to be in remission; history of opiate dependence; history of benzodiazepine dependence; history of other unspecified dependencies; mood disorder, not otherwise specified, probably secondary to above; and anxiety order, not otherwise specified, probably secondary to above.

In a March 2003 VA treatment record, the Veteran reported feeling somewhat depressed and slowed down due to his back pain and side effects from its associated medication.  The Veteran was admitted in May 2004 for alcohol detoxification treatment.  Private records show that while the Veteran was in jail later in May 2004, he was sent to the ER after stabbing himself with a pen.  June 2004 VA treatment records show that the Veteran reported the stabbing was a result of his feelings of paranoia due to alcohol withdrawal.  

VA treatment records show that the Veteran was voluntarily admitted in July 2004 for detoxification.  He was noted to have a history of alcohol and polysubstance abuse, specifically Xanax, which he occasionally abused and had broken a narcotic contract in the past.  The Veteran reported a history of depression, but said he felt that his symptoms have always been associated with alcohol.  The Veteran underwent withdrawal, during which time he experienced hallucinations and paranoid delusions, attempted to choke himself with a shoestring taken from another patient, and was placed on a 72-hour hold.  His discharge diagnosis was alcohol dependence and withdrawal.

Since 2004, the Veteran has maintained treatment and medication from VA for depression and insomnia.  In a December 2004 VA treatment record, the Veteran reported that he drank heavily in the military, but had no combat, disciplinary problems, or traumas.  His treating psychiatrist diagnosed alcohol withdrawal with major depression. 

According to records from when the Veteran applied for Social Security Disability benefits in April 2006, the Veteran suffered a six-foot fall in 1991, and has suffered pain from this fall since 1999.  The Veteran stated in his application that he has suffered from depression and anxiety since this injury.

In a December 2008 VA treatment record, the Veteran reported that he was unable to give any particular reason for his depression, but he stays withdrawn socially and avoids going out unless he must.  A March 2009 VA treatment record reflects a diagnosis of depression, though the Veteran denied depression or major worries in a May 2009 VA treatment record.

In March 2012, the Veteran underwent another VA mental health examination related to a claim for special monthly compensation not currently subject to appeal.  The examiner diagnosed the Veteran with alcohol dependence and substance-induced mood disorder with depressive features.  The Veteran reported to the examiner that he began drinking at age 14, and that he joined the military at age 17 and was "kicked around pretty good" by the other soldiers due to his young age.  The examiner opined that the Veteran's current depressed state was likely due to his prolonged alcohol use.  

The Veteran has provided statements, from his sister dated May 2010 and a former employer dated November 2008, which both explained the extent of the Veteran's current disabilities, but did not provide any information regarding their relationship to service.

The Board does not find credible the Veteran's statements of abuse suffered in service, as they are inconsistent with his other statements.  The record contains voluminous records of psychiatric treatment undergone by the Veteran, and throughout the record the Veteran has not referenced any trauma in service as a potential cause of his mental health condition.  In most of the treatment records where the Veteran reports a suspected cause for his depression and anxiety, he states that the cause is his dependence on alcohol.  In the few times where he speaks of another cause, as in his April 2006 Social Security Disability benefits application, it is pain related to a fall suffered well after his separation from service.  

For their part, all of the many psychiatrists and therapists who have treated the Veteran over the years have unanimously endorsed the theory that the Veteran's mental health problems are caused by his alcoholism.  The March 2012 VA examiner, to whom the Veteran reported he was "kicked around pretty good" when in service, also opined that the Veteran's alcohol abuse was the cause and not a symptom of the Veteran's mental condition.  

The Board finds the opinions and diagnoses of the Veteran's therapists and examiners probative.  Likewise, of the Veteran's conflicting statements on the cause of his condition, the Board finds credible the majority, which, like the Veteran's therapists and examiners, state that the Veteran's mental health condition is the result of his dependency on alcohol.

For these reasons, the Board finds that there is no credible indication that the Veteran's mental condition is associated with service.  Service connection must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


